UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:001-13901 AMERIS BANCORP (Exact name of registrant as specified in its charter) GEORGIA 58-1456434 (State of incorporation) (IRS Employer ID No.) 310 FIRST STREET, S.E., MOULTRIE, GA31768 (Address of principal executive offices) (229) 890-1111 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to befiled by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer","acceleratedfiler" and "smaller reporting company” in Rule 12b-2 of the Securities Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Smaller reporting company o Non-accelerated filer o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).Yeso Nox There were 13,684,094 shares of Common Stock outstanding as of October 30, -1- Table of Contents AMERIS BANCORP TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets at September30, 2009, December 31, 2008 and September30, 2008 3 Consolidated Statements ofOperations and Comprehensive Income/(Loss)for the Three and NineMonth Periods Ended September 30, 2009 and 2008 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2009 and 2008 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 42 PART II – OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Submission of Matters to a Vote of Security Holders 44 Item 5. Other Information 44 Item 6. Exhibits 44 Signatures 45 -2- Table of Contents Item 1.Financial Statements AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) September 30, December 31, September 30, 2009 2008 2008 (Unaudited) (Audited) (Unaudited) Assets Cash and due from banks $ 43,761 $ 66,787 $ 43,549 Federal funds sold and interest bearing accounts 114,335 144,383 75,458 Investment securities available for sale, at fair value 251,189 367,894 286,002 Other investments 4,441 6,839 9,836 Loans 1,652,689 1,695,777 1,710,109 Less:allowance for loan losses 41,946 39,652 30,144 Loans, net 1,610,743 1,656,125 1,679,965 Premises and equipment, net 67,641 66,107 65,868 Intangible assets, net 3,193 3,631 3,924 Goodwill 54,813 54,813 54,813 Other real estate owned 21,923 4,742 4,561 Other assets 35,436 35,769 33,667 Total assets $ 2,207,475 $ 2,407,090 $ 2,257,643 Liabilities and Stockholders' Equity Deposits: Noninterest-bearing $ 205,699 $ 208,532 $ 198,900 Interest-bearing 1,681,830 1,804,993 1,607,439 Total deposits 1,887,529 2,013,525 1,806,339 Federal funds purchased and securities sold under agreements to repurchase 30,393 27,416 63,973 Other borrowings 7,000 72,000 138,600 Other liabilities 7,268 12,521 13,118 Subordinated deferrable interest debentures 42,269 42,269 42,269 Total liabilities 1,974,459 2,167,731 2,064,299 Stockholders' Equity Preferred stock, par value $1; 5,000,000 shares authorized; 52,000 shares issued 49,411 49,028 - Common stock, par value $1; 30,000,000 shares authorized; 15,018,328, 14,968,822 and 14,998,253 issued 15,018 14,968 14,998 Capital surplus 86,432 86,038 83,453 Retained earnings 86,425 93,594 105,014 Accumulated other comprehensive income 6,542 6,518 666 Treasury stock, at cost, 1,334,234, 1,331,102 and 1,331,102 shares (10,812) (10,787) (10,787) Total stockholders' equity 233,016 239,359 193,344 Total liabilities and stockholders' equity $ 2,207,475 $ 2,407,090 $ 2,257,643 See notes to unaudited consolidated financial statements -3- Table of Contents AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OFOPERATIONS AND COMPREHENSIVE INCOME/(LOSS) (dollars in thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Interest Income Interest and fees on loans $ 24,888 $ 28,280 $ 76,444 $ 86,752 Interest on taxable securities 2,725 3,563 9,288 10,793 Interest on nontaxable securities 329 169 751 514 Interest on deposits in other banks 68 100 201 391 Interest on federal funds sold 12 0 54 0 Total Interest Income 28,022 32,112 86,739 98,450 Interest Expense Interest on deposits 8,684 11,717 30,869 38,173 Interest on other borrowings 526 1,218 1,551 3,584 Total Interest Expense 9,210 12,935 32,420 41,757 Net Interest Income 18,812 19,177 54,319 56,693 Provision for Loan Losses 8,298 8,220 25,600 15,140 Net Interest Income After Provision for Loan Losses 10,514 10,957 28,719 41,553 Noninterest Income Service charges on deposit accounts 3,510 3,657 9,938 10,637 Mortgage banking activity 692 745 2,332 2,469 Other service charges, commissions and fees 131 120 271 618 Gain/(loss)on sale of securities (20) - 794 - Other noninterest income 208 117 1,278 1,070 Total Noninterest Income 4,521 4,639 14,613 14,794 Noninterest Expense Salaries and employee benefits 7,431 7,113 23,321 24,392 Equipment and occupancy expenses 2,114 1,904 6,496 5,999 Amortization of intangible assets 146 293 439 878 Data processing and telecommunications expenses 1,746 1,678 5,077 4,856 Advertising and marketing expenses 301 818 1,314 2,344 Other non-interest expenses 3,622 2,955 12,169 7,894 Total Noninterest Expense 15,360 14,761 48,816 46,363 (Loss)/Income Before Tax (Benefit)/Expense (325) 835 (5,484) 9,984 Applicable Income Tax (Benefit)/Expense (198) 469 (2,027) 3,504 Net (Loss)/Income $ (127) $ 366 $ (3,457) $ 6,480 Preferred Stock Dividends 664 - 1,918 - Net (Loss)/Income Available to Common Shareholders (791) 366 (5,375) 6,480 Other Comprehensive Income/(loss) Unrealized holding gain/(loss) arising during period on investment securities available for sale, net of tax 1,469 856 192 571 Unrealized gain/(loss) on cash flow hedges arising during period , net of tax (959) 100 280 300 Reclassification adjustment for (gains)/losses included in net income, net of tax (33) - (516) 41 Comprehensive Income/(loss) $ (314) $ 1,322 $ (5,419) $ 7,392 Basic (loss)/earnings per share $ (0.06) $ 0.03 $ (0.40) $ 0.48 Diluted (loss)/earnings per share $ (0.06) $ 0.03 $ (0.40) $ 0.48 Weighted Average Common Shares Outstanding Basic 13,630 13,620 13,630 13,612 Diluted 13,630 13,648 13,630 13,659 Dividends declared per share $ - $ 0.05 $ 0.10 $ 0.33 See notes to unaudited consolidated financial statements -4- Table of Contents AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) NineMonths Ended September 30, 2009 2008 Cash Flows From Operating Activities: Net Income/(Loss) $ (3,457 ) $ 6,480 Adjustments to reconcile net income/(loss) to net cash provided by operating activities: Depreciation 2,658 2,400 Net (gains)/losses on sale or disposal of premises and equipment 95 (38) Net (gains)/losses on sale of other real estate owned 706 (41) Provision for loan losses 25,600 15,140 Amortization of intangible assets 438 878 Net gains on securities available for sale (794 ) - Other prepaids, deferrals and accruals, net (1,618 ) (5,808) Net cash provided by operating activities 23,628 19,011 Cash Flows From Investing Activities: Net (increase)/decrease in federal funds soldand interest bearing deposits 30,048 (63,437) Proceeds from maturities of securities available for sale 135,318 59,9800 Purchase of securities available for sale (50,196 ) (57,843) Proceeds from sales of securities available for sale 31,879 - Net increase in loans (6,735 ) (116,705) Proceeds from sales of other real estate owned 8,632 11,266 Proceeds from sales of premises and equipment 1,647 386 Purchases of premises and equipment (5,934 ) (11,139) Net cash (used in)/provided byinvesting activities 144,659 (177,672) Cash Flows From Financing Activities: Net increase/(decrease) in deposits (125,996 ) 49,075 Net increase in federal funds purchasedand securities sold under agreements to repurchase 2,977 49,268 Decreasein other borrowings (65,000 ) - Increase in other borrowings - 48,100 Dividends paid - preferred stock (1,918 ) - Dividends paid- common stock (1,358 ) (4,476) Purchase of treasury shares (25 ) (18) Proceeds from exercise of stock options 6 457 Net cash (used in)/provided by financing activities (191,314 ) 142,406 Net decrease in cash and due from banks $ (23,026 ) $ (16,255) Cash and due from banks at beginning of period 66,787 59,804 Cash and due from banks at end of period $ 43,761 $ 43,549 See notes to unaudited consolidated financial statements -5- Table of Contents AMERIS BANCORP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2009 (Unaudited) NOTE 1 – BASIS OF PRESENTATIONAND ACCOUNTING POLICIES Ameris Bancorp (the “Company” or “Ameris”) is a financial holding company headquartered in Moultrie, Georgia.Ameris conducts the majority of its operations through its wholly-owned banking subsidiary, Ameris Bank (the “Bank”).At September 30, 2009the Bank operated 50 branches inGeorgia, Alabama, northern Florida and South Carolina.Our business model capitalizes on the efficiencies of a large financial services company while still providing the community with the personalized banking service expected by our customers.We manage our Bank through a balance of decentralized management responsibilities and efficient centralized operating systems, products and loan underwriting standards.Ameris’ board of directors and senior managers establish corporate policy, strategy and administrative policies.Within Ameris’ established guidelines and policies, to minimize risk, each advisory board and senior managers make lending and community specific decisions.This approach allows the banker closest to the customer to respond to the differing needs and demands of their unique market. The accompanying unaudited consolidated financial statements for Ameris have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and Regulation S-X.Accordingly, the financial statements do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation.The interim consolidated financial statements included herein are unaudited, but reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of the consolidated financial position and results of operations for the interim periods presented.All significant intercompany accounts and transactions have been eliminated in consolidation.The results of operations for the period ended September 30, 2009 are not necessarily indicative of the results to be expected for the full year.These financial statements should be read in conjunction with the financial statements and notes thereto and the report of our registered independent public accounting firm included in the Company’s Annual Report on Form 10-K for the yearended December 31, 2008. Certain amounts reported forthe periods ended December 31, 2008 and September 30, 2008 have been reclassified to conformto the presentation as of September 30, 2009.These reclassifications had no effect on previously reported net income or stockholders' equity. -6- Table of Contents Subsequent Events - Federally Assisted Acquisitions Subsequent to September 30, 2009, the Company has participated in two federally assisted acquisitions that will have material impacts on the Company’s operations and statement of condition. These acquisitions are described as follows: American United Bank, Lawrenceville, Georgia: On October 23, 2009, Ameris Bank purchased substantially all of the assets and assumed substantially all the liabilities of American United Bank (“AUB”) from the Federal Deposit Insurance Corporation (“FDIC”), as Receiver of AUB. AUB operated only one branch in Lawrenceville, Georgia, a northeast suburb of Atlanta, Georgia. The Company’s agreement with the FDIC included a loss-sharing agreement which affords Ameris Bank significant protection from losses associated with loans and OREO. Under the terms of the loss sharing agreements, the FDIC will absorb 80 percent of losses and share 80 percent of loss recoveries on the first $38 million of losses and, absorb 95 percent of losses and share in 95 percent of loss recoveries on losses exceeding $38 million. The term for loss sharing on residential real estate loans is ten years, while the term for loss sharing on all other loans is five years. The Company’s bid to acquire AUB included a discount on the book value of the assets totaling $19.6 million. Also included in the bid was a premium of approximately $233,000 on AUB’s deposits. Ameris Bank’s bid resulted in a cash payment from the FDIC totaling $17.2 million. United Security Bank, Woodstock, Georgia: On November 6, 2009, Ameris Bank purchased substantially all of the assets and assumed substantially all the liabilities of United Security Bank (“USB”) from the Federal Deposit Insurance Corporation (“FDIC”), as Receiver of USB. USB operated one branch in Woodstock, Georgia and one branch in Sparta, Georgia. The Company’s agreement with the FDIC is similarto the agreement with USB except that under the terms of the USB loss sharing agreements, the FDIC will absorb 80 percent of losses and share 80 percent of loss recoveries on the first $46 million of losses and, absorb 95 percent of losses and share in 95 percent of loss recoveries on losses exceeding $46 million. The term for loss sharing on residential real estate loans is ten years, while the term for loss sharing on all other loans is five years. The Company’s bid to acquire AUB included a discount on the book value of the assets totaling $32.6 million. Also included in the bid was a premium of approximately $248,000 on USB’s deposits. The settlement of this transaction is not complete but management estimates that Ameris Bank’s bid will result in a cash payment from the FDIC totaling approximately $30.0 million. Both acquisitions will be accounted for under the purchase method of accounting in accordance with the FASB’s Accounting Standards Codification Topic 805, Business Combinations (“ASC 805”). It is the Company's intent to determine the fair values of the assets purchased and the liabilities assumed in part by using independent experts. This process is expected to be completed by December 31, The purchased assets and assumed liabilities for both acquisitions are being recorded at their respective acquisition date fair values and identifiable intangible assets were recorded at fair value. In determining these values, management made significant estimates and exercised significant judgment. The Company’s estimates of fair values are preliminary and subject to refinement for up to one year after the closing date of a merger as information relative to closing date fair values become available. Gains totaling approximately $34.7 million will result from the acquisitions and will be included as a component of non-interest income during the fourth quarter of 2009. The amount of the gain is equal to the amount by which the fair value of assets purchased exceeded the fair value of liabilities assumed. -7- Table of Contents The results of operations of AUB and USB will be included in the Company’s consolidated financial statements starting on the respective acquisition dates. The following table provides a summary of management’s initial estimates of the fair value of assets purchased and liabilities assumed as well as the estimated gains on each acquisition: American United United Security (in thousands) Bank Bank Total Assets acquired: Cash and due from banks $ 24,573 $ 38,778 $ 63,351 Securities available for sale 18,116 21,745 39,861 Loans 44,734 64,393 109,127 Foreclosed property 3,608 12,214 15,822 Estimated loss reimbursement from the FDIC 30,400 36,800 67,200 Covered assets 78,742 113,407 192,149 Core deposit intangible 250 250 500 Accrued interest receivable and other assets 318 1,305 1,623 Total assets acquired 121,999 175,485 297,484 Liabilities assumed: Deposits 102,636 150,233 252,869 Federal Home Loan Bank advances 7,737 1,500 9,237 Accrued interest payable and other liabilities 315 337 652 Total liabilities assumed 110,688 152,070 262,758 Net assets acquired / gain from acquisition $ 11,311 $ 23,412 $ 34,723 -8- Table of Contents Newly Adopted Accounting Pronouncements In September 2009, the FASB issued Accounting Standards Update No. 2009-06 (“ASU 2009-06”), Income Taxes (Topic 740) – Implementation Guidance on Accounting for Uncertainty in Income Taxes and
